Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (20140306941).
fig. 3-5B) comprising: 
a base layer (101) comprising a first portion (AA), a second portion (B/A) extending from the first portion and bent to have a curvature, and a third portion (G/A) extending from the second portion and facing the first portion; 
a light emitting element layer (125) on a first surface of the first portion and comprising a plurality of light emitting elements (portion AA has multiple 125); a driving circuit (TR1) on a first surface of the third portion and electrically connected to the plurality of light emitting elements; and 
a first coating layer (195) on a second surface of the first portion and comprising a first coating portion (a portion of 195) and a second coating portion (another portion of 195) extending from the first coating portion and located adjacent to the second portion, wherein the second coating portion is located on a planar region of the first portion (according to Applicant’s Disclosure, par. 46, “on” can mean “ a case in which an element is located on another element via another layer or still another element”; given this definition, it can be seen that said “another portion of 195” is located “on” a planar region of the first portion, the first portion having a plurality of planar regions) and has a thickness less than that of the first coating portion (see fig. 5B which shows 195 having such a thickness). 

Regarding claim 2, Kim teaches an display device of claim 1, wherein the first coating layer contacts the second surface of the first portion (see fig. 5B). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 2 above, and further in view of Kim (9620742).
Regarding claim 3, Kim teaches an display device of claim 2.w
Kim teaches 195 is an adhesive but does not teach:
the first coating layer comprises a resin
Kim742 teaches a similar display device wherein, similar to primary reference Kim, teaches an adhesive composed of acrylic adhesive.  A PHOISTA would be aware that acrylic adhesive is a resin-based adhesive comprised of acrylic or methylacrylic polymers.  The use of such adhesive would have been known in the art since they have strong adhesive qualities.

Regarding claim 4, Kim teaches an display device of claim 3, wherein the thickness of the second coating portion gradually decreases in a direction toward the second portion (see Kim, fig. 5b). 
Regarding claim 5, Kim teaches an display device of claim 4, wherein an end of the second coating portion has a rounded shape in a cross-section (see fig. 5b) . 

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (20140306941).
Regarding claim 18,Kim teaches an display device (fig. 3-5B) comprising: 
a base layer (101) comprising a first surface and a second surface facing away from the first surface, wherein the first surface comprises a first area, a second area extending from the first area, and a third area extending from the second area, and the second surface comprises a fourth area opposite the first area, a fifth area opposite the second area, and a sixth area opposite the third area (see fig. 5B); 
a circuit layer (see the layer containing TR1s) contacting the first surface and comprising a plurality of transistors; 
a light emitting element layer (125) comprising a plurality of light emitting elements that are electrically connected to the plurality of transistors and overlapping the first area; and 
contacting a planar region of the fourth area (since 195 is physically connected to the 101, 195 is, at least, physically contacting 101) and having a thickness that gradually decreases in a direction toward the fifth area (see fig. 5B). 


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  display device of claim 4, further comprising a second coating layer on a second surface of the third portion and comprising a third coating portion and a fourth coating portion extending from the third coating portion and located adjacent to the second portion, wherein the fourth coating portion has a thickness less than that of the third coating portion.
Claim 7 is objected to as being dependent on claim 6.
Claim 8 is objected to as being dependent on claim 7.
Claim 9 is objected to as being dependent on claim 8.
Claims 10 and 11 are objected to as being dependent on claim 9.
Claims 12-14 are objected to as being dependent on claim 11.
Claim 15 is objected to as being dependent on claim 14.

16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the thickness of the first coating layer is deformable by about 5 .mu.m or more and about 20 .mu.m or less due to heat applied from the outside. 

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the first coating layer is not thermally deformable by heat of about 120.degree. C. or more and about 180.degree. C. or less. 

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a second coating layer contacting the sixth area and comprising a portion having a thickness that gradually decreases in a direction toward the fifth area. 
Claim 20 is objected to as being dependent on claim 19.
Claim 21 is objected to as being dependent on claim 20.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CALEB E HENRY/Primary Examiner, Art Unit 2894